[Cite as State ex rel. Kimble v. Bur. of Sentence Computation, 2016-Ohio-7409.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio, ex rel. Moses Kimble                         Court of Appeals No. L-16-1208

        Relator

v.

Bureau of Sentence Computation
Office, Ohio Department of
Rehabilitation & Correction                                 DECISION AND JUDGMENT

        Respondent                                          Decided: October 20, 2016

                                                  *****

        Moses Kimble, pro se.

                                                  *****

        JENSEN, P.J.

        {¶ 1} On September 20, 2016, relator Moses Kimble, acting pro so, filed an

original action in this court requesting that we issue a writ of mandamus, compelling the

Ohio Department of Rehabilitation and Correction to recalculate his criminal sentence.

Relator alleges that his criminal sentence “expires” in June of 2017, not January 2018.
       {¶ 2} In support of the petition, relator attached two items. The first is the trial

court’s January 11, 2016 judgment entry. It indicates that relator was originally

sentenced, on September 23, 2014, to three years in prison after being found guilty of

robbery, in violation of R.C. 2911.02(A)(3) and (B).

       {¶ 3} In its January judgment entry, the lower court found that relator had violated

the terms of his community control and then ordered him to “serve the balance of the

three year prison sentence imposed on September 23, 2014.”

       {¶ 4} The second item attached to the petition is from The Department of

Rehabilitation and Correction. It indicates, in part, that relator’s “STATED TERM EXP

DATE” is January 25, 2018 and that his “80% RELEASE ELIBILITY DATE” is June

30, 2017.

       {¶ 5} With the petition, relator separately filed two items. The first is an

“Affidavit of Indigent”, in which he requests that he be excused from having to pay “for

any legal services, fees or cost” in this matter because he has “no means of financial

support and no assets of real value.” The second is a “Relator’s Affidavit as to Prior

Actions Review of Multiple Actions; Waiver of Prepayment R.C. 2969.25.”

       {¶ 6} Pursuant to R.C. 2969.25, we find that relator’s petition must be dismissed.

The statute applies to civil actions filed by inmates against governmental entities or

employees.

       {¶ 7} R.C. 2969.25(C) provides that, if an inmate seeks a waiver of the

requirement that he pay any filing fees required by rule, then he “shall file with the




2.
complaint * * * an affidavit that the inmate is seeking a waiver * * *.” The affidavit

“shall contain all of the following:”

                    (1) A statement that sets forth the balance in the inmate account

                         of the inmate for each of the preceding six months, as

                         certified by the institutional cashier; * * *

          {¶ 8} Here, while relator filed an affidavit of indigency and an affidavit seeking a

waiver of fees, he failed to include either the balance in his inmate account or the

cashier’s certification thereof. Relator acknowledged both requirements. Indeed, he

stated,

          {¶ 9} Pursuant to Revised Code, Section 2969.25(C)(1)(2), a statement that

sets forth the      balance in the Relator’s prison account for the previous six

months, as certified by the Chillicothe Correctional Institutional cashier office is

attached.

          {¶ 10} However, no certified statement from the cashier was attached, nor did

relator provide the balance in his prisoner account.

          {¶ 11} Pro se litigants are held to the same standard as those who are represented

by counsel. State ex rel. Leon v. Cuyahoga Cty. Court of Common Pleas, 123 Ohio St.3d

124, 2009-Ohio-4688, 914 N.E.2d 402, ¶ 1 (Affirming dismissal of pro se litigant's

complaint for writs of mandamus and procedendo for failure to comply with local rule).

          {¶ 12} We find that relator’s petition must be dismissed for his failure to comply

with R.C. 2969.25(C)(1). State ex rel. McGrath v. McDonnell, 126 Ohio St.3d 511,




3.
2010-Ohio-4726, 935 N.E.2d 830. In McGrath, the Ohio Supreme Court affirmed the

court of appeal’s dismissal of an inmate's complaint in mandamus, in part, for the

inmate’s failure to file the required affidavit setting forth the balance of his inmate

account, as certified by the prison cashier. See also State ex rel. Castro v. Corrigan, 129

Ohio St.3d 342, 2011-Ohio-4059, 952 N.E.2d 497, ¶ 2 (Inmate’s “Affidavit of

Indigency” that fails to include a certified statement of his inmate account warrants

dismissal of mandamus complaint.).

       {¶ 13} Based upon relator’s failure to comply with R.C. 2969.25(C)(1), we

dismiss, sua sponte, the petition for writ of mandamus. Relator to pay costs.




4.